Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


GTE Southwest Incorporated, d/b/a Verizon             Appeal from the 336th District Court of
Southwest, Appellant                                  Fannin County, Texas (Tr. Ct. No. CV-13-
                                                      41060).    Opinion delivered by Justice
No. 06-13-00015-CV         v.                         Carter, Chief Justice Morriss and Justice
                                                      Moseley participating.
Oncor Electric Delivery Company, LLC,
Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, GTE Southwest Incorporated, d/b/a Verizon
Southwest, pay all costs of this appeal.

                                                      RENDERED SEPTEMBER 17, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk